Order entered February 18, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00577-CV

                                 JOSE G. GARCIA, Appellant

                                                 V.

                        FABRICIO & MICHELE SOLORIO, Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-10644

                                            ORDER
       We GRANT appellees’ February 12, 2014 unopposed third motion for extension of time

to file appellee’s brief, which was apparently filed electronically on October 2, 2013, but not

docketed in our records. Because appellant filed a reply brief on October 22, 2013, we ORDER

appellees’ brief filed as of October 2, 2013.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE